DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Chad A. Kamler, No. 71,381 on 1/14/2021 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on 1/14/2021. 

IN THE CLAIMS:

The listings of claims below will replace all prior versions, and listings, of claims in the application as follows:


a first device having a first operating system and a first display screen, wherein the first operating system is configured to execute a second operating system that is a desktop operating system or a desktop-optimized operating system; and
a second display screen separate from the first device, the second display screen being connectable to the first device,
wherein the second operating system is configured to be launched on the first device upon connection of the second display screen to the first device such that the second operating system is displayed on the second display screen[[.]], and
wherein the system is configured to mirror an image displayed on the first display screen on the second display screen, and is switchable between such screen mirroring and display of the second operating system on the second display screen in response to a predetermined condition.
2. (Previously presented) The system according to claim 1, wherein the first device is a mobile device and the first operating system is a mobile operating system.
3. (Previously presented) The system according to claim 1, wherein the second display screen is a monitor or a TV screen.
4. (Previously presented) The system according to claim 1, wherein the first device comprises a memory configured to store a snapshot of the second operating system and wherein the second operating system is configured to be launched using the snapshot.

6. (Previously presented) The system according to claim 5, the first device comprising a lookup table of rules and a common folder between the first operating system and the second operating system that are usable to isolate the transfer of data.
7-8. (Cancelled)
9. (Currently Amended) The system according to claim [[8]]1, wherein the predetermined condition is video being displayed on the first display screen.
10-11. (Cancelled)
12. (Currently Amended) The system according to claim [[7]]1, wherein [[a]]the predetermined condition 
13. (Currently Amended) A method comprising:
providing a first device with a first operating system that is configured to execute a second operating system that is a desktop operating system or a desktop-optimized operating system, the first device comprising a first display screen;
connecting the first device to a second display screen that is separate from the first device;
launching the second operating system on the first device upon connection of the second display screen to the first device; 
displaying the second operating system on the second display screen[[.]];
mirroring an image displayed on the first display screen on the second display screen; and 
switching between such screen mirroring and display of the second operating system on the second display screen in response to a predetermined condition.
14. (Previously presented) The method according to claim 13, wherein launching the second operating system comprises launching the second operating system with a snapshot of the second operating system stored in a memory of the first device. 
15. (Previously presented) The method according to claim 13, further comprising transferring data between the first operating system and the second operating system using a lookup table consisting of rules and a common folder between the first operating system and the second operating system to isolate a transfer of data.
16. (Cancelled)
17. (Currently Amended) The system according to claim [[16]]1, further comprising a peripheral component, wherein the predetermined condition is the peripheral component being connected to the system. 
18. (Previously presented) The system according to claim 17, wherein the peripheral component comprises a keyboard or a mouse.
















--END--












Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
As applicant pointed out under Remark section, pages 6-7, Dobrovolskiy et al. (US 8,091,084 B1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of a second display screen separate from the first device, the second display screen being connectable to the first device, wherein the second operating system is configured to be launched on the first device upon connection of the second display screen to the first device such that the second operating system is displayed on the second display screen, and wherein the system is configured to mirror an image displayed on the first display screen on the second display screen, and is switchable between such screen mirroring and display of the second operating system on the second display screen in response to a predetermined condition, as recited in such manners in each of independent claims 1 and 13. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1-6, 9, 12-16 and 17-18 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC T. TECKLU whose telephone number is (571)272-7957.  The examiner can normally be reached on M-F from 6:00A-2:30A.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C. Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC T TECKLU/Primary Examiner, Art Unit 2193